Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 1 of 7
Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 2 of 7
Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 3 of 7
Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 4 of 7
Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 5 of 7
Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 6 of 7
Case 19-64590-lrc   Doc 5   Filed 09/13/19 Entered 09/13/19 14:31:59   Desc Main
                             Document     Page 7 of 7
